Title: Abigail Adams to Mary Smith Cranch?, July – August 1785
From: Adams, Abigail
To: Cranch, Mary Smith


     
      My dear sister
      
       ca. July—Aug. 1785
      
     
     I wrote you by Captain Dashood just when I was about removeing from the Bath Hotel to Grovsnor Square, since which I have had a buisy time getting my House in order and procuring a thousand little necessaries for different countries have different fashions and what suits in one will not answer in an other. For instanc my kitchen furniture was made for a hearth fire none of which could be used with grates and then the coars ware belonging to a family is never worth a remove so that I found I had many things to purchase.
     
     Then the great and important article of servants was to be arranged. Of Ester I made what is here calld Ladies Maid, her Buisness is more imediately about my person. She always dresses my Hair and your neices and is a great proficient in that most important Buisness. She take care of all the Linnen, delivers it out and receives it in. The remainder of her time is employded at her needle. The person who works with her is the Buttler. His Buisness is to take care of the wine, to market for the family, to keep the weekly accounts, to see the table and side Board in order to attend as overseer of the table, to take care of the Plate and to have a general care of the lower servants. He is allways calld Mr. I hope we have been fortunate in the choise of ours. He appears a very civil well bred Man. The House maid is next. She makes beds cleans the house taking it from the top of the kitchen stairs and going up. The two footmen go behind the carriage wait at table rub the table and chairs of the dining room and attend the door, for there is no entrance into a house in this Country but by wrapping or ringing a Bell which is with out side the door. No door is permitted one moment to be left open, you could have no security for any thing within, if it was. The cook is next in order who prepares the victuals and the kitchen maid takes the House from the kitchen stairs and goes down to the kitchen pantrys, housekeepers room, Buttlers room and servants Hall as it is calld. She washes dishes, cleans knives and candle sticks &c. &c. The coachmans buisness is to take care of his carriage and horses.
     You will think I suppose that I have got a comfortable number, but with less I could not get the necessary buisness of the family done, not because there are not more than sufficient, but because none of them will do any thing but in their particular department. A House keeper a Laundry Maid and a Porter are 3 more which they would be very glad that I would add, but I am determined against it, as I cannot but think 3 Americans would do the whole work of the Eight and think they had no hard task. The work of the family here is by no means so much as Mrs. Newcomb has herself done in my family at Braintree for my washing is all put out, and we have no company to sup. But in a country crowded with inhabitant they get as many of their poor supported in this way as possible and every news paper is filld “with wants a place.” Yet are the wages of those who are good for any thing very high. So far from feeling myself in a more desirable situation than when I moved in the small sphere of my lowly Braintree Cottage, I assure you I look to it as an envyable situation. Fewer cares and less anxiety attended my rising up and sitting down, my Friends all smiled upon me and met a hearty welcome under the lowly roof.
     My Habitation here is in one of the pleasentest squares of London. We are in the same Row if not in the same Box of most of the great people in this Country, opposite however to Lord North. A near Neighbour to Lord Thurlow and the Marquis of Carmarthan. Yet the street as well as city is quite deserted, for nobody lives here in the summer who can go into the country. In the middle of the square which is very spacious is a circuleer inclosure in which clumps of trees are planted which look like shubbery as the trees are small and close together. Round them is the hedge which when cut has a very rural appearence. In the middle is the King on horse back. The whole is laid out into walks and those who live in the square have a key to one of the gates which you may make use of for to walk.
    